Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00380-CV

                                 IN RE E.H.R., JR., a Child

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018PA01921
                         Honorable Richard Garcia, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED November 27, 2019.


                                               _____________________________
                                               Irene Rios, Justice